UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLYREPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(717) 733-4181 Former name, former address, and former fiscal year, if changed since last reportNot Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer£ Accelerated filer£ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No T APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 11, 2011,the registrant had 2,858,213 shares of $0.20 (par) Common Stock outstanding. Index ENB FINANCIAL CORP INDEX TO FORM 10-Q March 31, 2011 Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2011 and 2010 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to the Unaudited Consolidated Interim Financial Statements 7-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-51 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52-55 Item 4. Controls and Procedures 55 Item 4T. Controls and Procedures 55 Part II – OTHER INFORMATION 56 Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. (Removed and Reserved) 56 Item 5. Other Information 56 Item 6. Exhibits 57 SIGNATURE PAGE 58 EXHIBIT INDEX 59 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENB Financial Corp Consolidated Balance Sheets (Unaudited) March 31, December 31, March 31, (Dollars in thousands, except share data) $ $ $ ASSETS Cash and due from banks Intererest-bearing deposits in other banks Federal funds sold - Total cash and cash equivalents Securities available for sale (at fair value) Loans held for sale Loans (net of unearned income) Less: Allowance for loan losses Net loans Premises and equipment, net Regulatory stock Bank owned life insurance Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing Interest-bearing Total deposits Long-term debt Other liabilities Total liabilities Stockholders' equity: Common stock, par value $0.20; Shares:Authorized 12,000,000 Issued 2,869,557 and Outstanding 2,858,213 (Issued 2,869,557 and Outstanding 2,856,039 as of 12-31-10) (Issued 2,869,557 and Outstanding 2,842,758 as of 3-31-10) Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Less: Treasury stock shares at cost 11,344 (13,518 shares as of 12-31-10 and 26,799 shares as of 3-31-10) Total stockholders' equity Total liabilities and stockholders' equity See Notes to the Unaudited Consolidated Interim Financial Statements 3 Index ENB Financial Corp Consolidated Statements of Income (Unaudited) Periods Ended March 31, 2011 and 2010 Three Months (Dollars in thousands, except share data) $ $ Interest and dividend income: Interest and fees on loans Interest on securities available for sale Taxable Tax-exempt Interest on federal funds sold 5 2 Dividend income 35 31 Total interest and dividend income Interest expense: Interest on deposits Interest on short-term borrowings - 1 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Trust and investment services income Service fees Commissions Gains on securities transactions, net Impairment losses on securities: Impairment losses on investment securities ) ) Non-credit related losses on securities not expected to be sold in other comprehensive income before tax Net impairment losses on investment securities ) ) Gains on sale of mortgages 54 15 Earnings on bank owned life insurance Other Total other income Operating expenses: Salaries and employee benefits Occupancy Equipment Advertising & marketing 71 Computer software & data processing Bank shares tax Professional services FDIC Insurance Other Total operating expenses Income before income taxes Provision for federal income taxes Net income Earnings per share of common stock Cash dividends paid per share Weighted average shares outstanding See Notes to the Unaudited Consolidated Interim Financial Statements 4 Index ENB Financial Corp Consolidated Statements of Comprehensive Income(Unaudited) Three Months Ended March 31, 2011 and 2010 Three Months (Dollars in thousands) $ $ Net income Other comprehensive income arising during the period Reclassification adjustment for gains realized in income ) ) Reclassification adjustment for other-than-temporary impairment losses realized in income 49 Other comprehensive income before tax Income taxes related to comprehensive income 89 Other comprehensive income Comprehensive income 5 Index ENB Financial Corp CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) Three Months Ended March 31, $ $ Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of securities and loan fees Increase in interest receivable ) ) Decrease in interest payable ) ) Provision for loan losses Gains on securities transactions ) ) Impairment losses on securities 49 Gains on sale of mortgages ) ) Loans originated for sale ) ) Proceeds from sales of loans Earnings on bank-owned life insurance ) ) Depreciation of premises and equipment and amortization of software Deferred income tax ) ) Decrease in federal deposit insurance Other assets and other liabilities, net ) ) Net cash provided by operating activities Cash flows from investing activities: Securities available for sale: Proceeds from maturities, calls, and repayments Proceeds from sales Purchases ) ) Redemptions of regulatory bank stock - Purchase of bank-owned life insurance (8
